Order of the County Court of Westchester county reversing judgment of the City Court of New Rochelle reversed on the law, with costs, and said judgment of the City Court of New Rochelle reinstated. The complaint of the plaintiff, respondent, failed to state facts sufficient to constitute a cause of action, in that it failed to contain any allegation showing a compliance with the provisions of chapter 561 of the Laws of 1931.* Lazansky, P. J., Kapper, Carswell, Scudder and Davis, JJ., concur.

 Amdg. Laws of 1922, chap. 292, § 16.— [Rep.